Citation Nr: 0821548	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-24 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for degenerative disc 
disease and degenerative joint disease of the lumbar spine. 


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1978 to August 
1981, December 1986 to June 1991, active duty for training 
(ACDUTRA) from June 1991 to June 1999 in the Active 
Guard/Reserve (AGR) pursuant to 32 U.S.C.A. 502(f) as well as 
on active duty from June 1999 to December 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.


FINDINGS OF FACT

1.  The veteran's service included a period from June 1991 to 
June 1999 in which he was working full time on Active 
Guard/Reserve duty under 32 U.S.C. § 502(f), with the Arizona 
National Guard.  Such service constituted active duty for 
training.

2.  The veteran incurred degenerative disc disease and 
degenerative joint disease of the lumbar spine during a 
period of active duty for training. 


CONCLUSION OF LAW

Service connection for degenerative disc disease and 
degenerative joint disease of the lumbar spine is 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.6, 3.102, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below, VA's 
fulfillment of its duties under the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126, need not be addressed at this time.

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A disorder will be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumption period, and that the veteran still has the same 
disorder.  With chronic disease shown as such in service (or 
within the presumptive period under § 3.307) so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  A 
determination as to whether medical evidence is needed to 
demonstrate that a veteran presently has the same condition 
he or she had in service or during a presumption period, or 
whether lay evidence will suffice, depends on the nature of 
the veteran's present condition (e.g., whether the veteran's 
present condition is of a type that requires medical 
expertise to identify it as the same condition as that in 
service or during a presumption period, or whether it can be 
so identified by lay observation).  Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

If the disorder is not chronic, it will still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Savage, 10 Vet. App. 
at 497.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.   

In the present case, the RO initially denied the claim on 
appeal based upon the character of the veteran's service at 
the time he injured his back.  The RO found that the evidence 
did not establish that the veteran incurred his claimed 
disability during a period of active duty service.  
Of record are numerous DD Form 214s showing the character of 
the veteran's periods of service.  For purposes of this case, 
only the DD Form 214 reflecting service from June 1991 to 
June 1999 is relevant because the veteran first incurred a 
low back disability within this time span.  The veteran has 
explained and his personnel records show that during this 
period he served in the Active Guard/Reserve.  See 
32 U.S.C.A. § 502(f) (West 2002).  This period of service 
qualifies as active duty for training.  38 U.S.C.A. § 
101(22)(C); 38 C.F.R. § 3.6(c).  Active military, naval, or 
air service includes active duty, any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 C.F.R. § 3.6(a) (2007).  

The evidence of record, particularly the veteran's service 
treatment records, show an initial June 1993 diagnosis of a 
large central to left central disc herniation at L4-5 
associated with chronic degenerative changes and enlarged 
left transverse process of L5 with pseudoarthritis of the 
sacrum.  This diagnosis was made following a complaint of low 
back pain after running reflected in a health record from 
David Monthan Air Force Base.  

Of record is a September 2003 VA examination report.  At the 
time, the veteran reported originally injuring his back while 
running.  He reported receiving treatment for a back injury 
at the Davis Monthan Air Force Base.  The examiner noted that 
a review of the claims file confirmed the veteran's history.  
Examination resulted in a diagnosis of herniated disc and X-
rays showed advanced degenerative disc disease and associated 
degenerative facet artrhopathy.  

Entitlement to service connection for degenerative disc 
disease and degenerative joint disease of the lumbar spine is 
established.  The Board finds that the veteran's period of 
service from June 1991 to June 1999 qualifies as active duty 
for training.  Because he first injured his low back in June 
1993, this period also qualifies as active duty service.  See 
38 C.F.R. § 3.6(a).  Following this injury he was diagnosed 
as having degenerative disc disease and degenerative joint 
disease of the lumbar spine and the record contains a 
competent current medical diagnosis of this disability.  
Accordingly, the Board finds that the veteran incurred this 
chronic disability in service and the claim is granted. 


ORDER

Entitlement to service connection for degenerative disc 
disease and degenerative joint disease of the lumbar spine is 
granted. 



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


